1                                                            Honorable Richard A. Jones

2

3

4

5

6
                         UNITED STATES DISTRICT COURT
7                       WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
8
9    UNITED STATES OF AMERICA,
                                                    No. CR18-174 RAJ
10                               Plaintiff,
                                                    ORDER GRANTING
11         v.                                       DEFENDANT’S EX PARTE
                                                    MOTION TO CONTINUE
12   JOSE URENA VERDUZCO,                           SENTENCING

13                             Defendant.

14

15         THIS MATTER comes before the Court upon Defendant Urena Verduzco’s
16
     Ex Parte Motion to Continue Sentencing. Having considered the motion, and finding
17
     good cause, the Court GRANTS the motion (Dkt. #345) and orders the sentencing be
18
19   continued from August 9, 2019 to September 20, 2019, at 9:00 a.m.

20         DATED this 8th day of August, 2019.
21

22
                                                   A
                                                   The Honorable Richard A. Jones
                                                   United States District Judge
23

24

25

26

     ORDER GRANTING MOTION TO                        LAW OFFICE OF ROBERT FLENNAUGH II, PLLC
     CONTINUE SENTENCING - 1                                  810 Third Avenue, Suite 500
     CR18-174 RAJ                                                 Seattle, WA 98104
                                                                   (206) 447-7422
                                                                 Fax: (206) 447-7534
